Morgan, J.
Plaintiff has injoined the defendant from collecting *341certain rates fixed upon for the lease of a stall in St. Mary’s Market. He contends that it is a tax upon liis occupation, which is unequal and oppressive and in violation of the constitution.
What the city demands of him is a rent and not a tax. He is to pay a certain price per day for the stall which he occupies, and a certain sum on each beef, sheep, etc., which he offers for sale. We do not see in what' this violates the constitution. The ordinance was in force when he rented the stall. It was then a contract entered into between himself and the city, the performance of which he can not injoin the city from exacting.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, that there be judgment in favor of defendant, and the injunction herein issued be dissolved, the costs to be borne by plaintiff.
Rehearing refused.